DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/01/2022 has been entered. Claims 1-20 are pending in the application. The claim objection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections are respectfully withdrawn in response to Applicant’s amendment to these claims.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered.
(1) Regarding 35 U.S.C. 103 rejection, Applicant alleges Runcie fails to disclose an event comprises a communication with a party identified by a tag as recited in independent claims 1, 13 and 20. Applicant argues Runcie discloses is a scheduled event ("scheduled office information 113". Runcie [0014]) having a tag providing a reason for scheduling the office ("The tag indicates a purpose for the scheduling of the office space." Id.). Runcie's "communication" is limited to a system (see Runcie Fig. 1) that comprises communication information 112 and the communications can be in various forms (e.g., emails, voice, etc.) (see id.). Runcie's "tag" is a description of a purpose and fails to disclose an identified party, and Runcie is entirely silent as to the proffered event comprising a communication with a person identified in a description of a purpose for scheduling office space (i.e., the "tag").
As to point (1), Examiner respectfully disagrees. Runcie discloses the tag can indicate that the person (requestor) requesting to schedule an office space is scheduling the office space to discuss project ABC. Scheduled meeting information 114 includes information about scheduled meetings. For example, a scheduled meeting can be a meeting on July 7th at 2:00 P.M. between Bob, Joe, and Sally in conference room 4B-200 ([0014]). Thus, Runcie discloses the attendees as a party identified by the tag. Examiner notes that the claims place no limitations on what a communication is. Examiner broadly interprets the claimed communication with a party identified by the tag as a meeting event between attendees specified in the scheduled meeting information in the tag.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1) and Runcie (US 20110313797 A1).
	As per claim 1, Wadhwa teaches a system, comprising: a processor, wherein the processor comprises one or more microprocessors; a data storage, wherein the data storage comprises a non-transitory physical component; a display; an input component (para [0007, 0009-0010]); and wherein the processor executes machine-readable instructions to cause the processor to: 
cause the display to present a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120); 
receive, via the input component, an input to tag the asset (para [0004, 0007]: tagging of content); 
in response to the input to tag the asset, cause the display to present an option to receive an identifier associated with an event scheduled to occur in the future (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
	upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of Wadwha’s schedule system to include scheduling based on communications and relationships (Runcie, para [0001].
As per claim 4, Wadwha teaches the system of claim 1. Wadhwa further teaches that indicia of the asset comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (figs. 1-3: e.g. thumbnail image and text description www 112).
As per claim 5, Wadwha teaches the system of claim 1. Wadhwa further teaches that the asset comprises at least one of a document, a media file, a link, a web page, a file location address, a calendar entry, a directory entry, a geographic map location, or a portion thereof (figs. 1-3: e.g. document/web page 112).
As per claim 9, Wadwha teaches the system of claim 1. Wadhwa further teaches receiving an input, via the input component, upon the indicia of the asset and, in response thereto, causes the display to present the asset (Wadhwa: fig. 4; para [0045]: “step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”).
As per claim 13, Wadwha teaches a method, comprising:
presenting, on a display, a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120);
receiving, via an input component, an input to tag the asset (para [0004, 0007]: tagging of content); 
in response to the input to tag the asset, causing the display to present an option to receive an identifier associated with an event scheduled to occur in the future and wherein the event has not yet occurred (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of Wadwha’s schedule system to include scheduling based on communications and relationships (Runcie, para [0001].
As per claim 16, Wadwha teaches the method of claim 13. Wadhwa further teaches that indicia of the asset comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (figs. 1-3: e.g. thumbnail image and text description www 112).
As per claim 17, Wadwha teaches the system of claim 1. Wadhwa further teaches that the asset comprises at least one of a document, a media file, a link, a web page, a file location address, a calendar entry, a directory entry, a geographic map location, or a portion thereof (figs. 1-3: e.g. document/web page 112).
As per claim 20, Wadhwa teaches a system, comprising:
means to cause a display to present a graphical representation of an asset (figs. 1-3: displayed assets 114, 118 and 120);
means to receive, via an input component, an input to tag the asset (para [0004, 0007]: tagging of content); 
means to, in response to the input to tag the asset, cause the display to present an option to receive an identifier associated with an event scheduled to occur in the future (para [0036]: in response to initiate tagging, causing display of dialogue 302 for entry of meeting identifier associated with a particular event 108); and
means to, upon the occurrence of the event, automatically presenting indicia of the asset (figs. 4 and 6; para [0044-0045]: presenting 410 with indicia 410 and 412 in step 616 when current time matches conference time).
Wadwha does not explicitly disclose an event comprises a communication with a party identified by a tag. However, Runcie teaches an event comprises a communication with a party identified by a tag (para [14]: a scheduled office information event comprises a communication with a person identified by a tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of communication with a party identified by a tag as suggested in Runcie reference into Wadwha reference because both of these reference are addressing the same need of tagging as a means to search through data and by doing so would expanded the utility of Wadwha’s schedule system to include scheduling based on communications and relationships (Runcie, para [0001].
Claim(s) 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Stern et al. (“Stern”, US 20090119370 A1).
As per claim 2, the modified Wadwha teaches the system of claim 1. The modified Wadhwa further teaches upon the occurrence of the event wherein the event includes a participant identified by a generic indicator 404, presenting indicia of the asset (Wadhwa: fig. 4; para [0045]: “step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”). The modified Wadwha does not explicitly disclose an indicia of an entry in a directory. However, Stern in the analogous art of conferencing teaches: an indicia of an entry in a directory (fig. 7: para [0038]: user 46 and user 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stern with the teachings of the modified Wadwha. One having ordinary skill in the art would have been motivated to combine such indicators so that users are aware of which participants are available for questions and communications. 
As per claim 3, the modified Wadwha teaches the system of claim 2. The modified Wadhwa further teaches the indicia of an entry in the directory comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (indicia of entry displayed name and text description “user 46” (Stern: fig. 7) and icon 404 (Wadhwa: fig. 4); indicia of asset as file name “www” and thumbnails 410 and 412 (Wadhwha: fig. 4)).
As per claim 14, the modified Wadwha teaches the method of claim 13. The modified Wadhwa further teaches upon the occurrence of the event wherein the event includes a participant identified by a generic indicator 404, presenting indicia of the asset (Wadhwa: fig. 4; para [0045]: “step 618 may receive a selection of content indicia, such as a user selecting a particular icon.  Following step 618 or following step 616, if step 618 is omitted, step 620 accesses the content associated with the indicia.  Step 620 may retrieve a file, webpage, media file, and/or other content in its native environment”). The modified Wadwha does not explicitly disclose an indicia of an entry in a directory. However, Stern in the analogous art of conferencing teaches: an indicia of an entry in a directory (fig. 7: para [0038]: user 46 and user 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stern with the teachings of the modified Wadwha. One having ordinary skill in the art would have been motivated to combine such indicators so that users are aware of which participants are available for questions and communications. 
As per claim 15, the modified Wadwha teaches the method of claim 14. The modified Wadhwa further teaches the indicia of an entry in the directory comprises one or more of a thumbnail image, photograph, file name, file type, icon, text description, or animation (indicia of entry displayed name and text description “user 46” (Stern: fig. 7) and icon 404 (Wadhwa: fig. 4); indicia of asset as file name “www” and thumbnails 410 and 412 (Wadhwha: fig. 4)).
Claim(s) 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Gupta et al. (“Gupta”, US 20180329904 A1)
As per claim 6, the modified Wadwha teaches the system of claim 1. The modified Wadhwa further teaches that the processor causes the display of the asset and, upon receiving an input associated with the asset via the input component, receives the input to tag the asset, i.e. receiving input to tag the asset upon receiving an input at a location (figs. 1-3; para [0031-0037]: e.g. in response to receiving input 124 or 206, receiving the input to tag the asset). The modified Wadha does not explicitly disclose an indicia of a tag associated with an asset, i.e. the location is not presented with an indicia associated with the asset. However, Gupta in the analogous art of tagging teaches: an indicia of a tag associated with an asset (fig. 15; para 0066]: icon/indicia 1530). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such indications to provide guidance in order to achieve a desired result, i.e. coaching or handholding.
As per claim 7, the modified Wadwha teaches the system of claim 6. The modified Wadhwa further teaches that the indicia of the tag comprises a file system option (Gupta: fig. 15: indicia for tagging; Wadwha: fig. 1: file system menu).
As per claim 8, the modified Wadwha teaches the system of claim 6. The modified Wadhwa further teaches that the indicia of the tag comprises an application option of an application presenting the graphical representation of the asset (Gupta: fig. 15: indicia 1530; Wadhwa: fig. 4; para [0045]: presenting the asset).
As per claim 18, the modified Wadwha teaches the method of claim 13, the modified Wadhwa further receiving the input to tag the asset upon receiving an input associated with the asset via the input component,, i.e. receiving input to tag the asset upon receiving an input at a displayed location (figs. 1-3; para [0031-0037]: e.g. in response to receiving input 124 or 206, receiving the input to tag the asset). The modified Wadha does not explicitly disclose an indicia of a tag associated with an asset, i.e. the location is not presented with an indicia associated with the asset. However, Gupta in the analogous art of tagging teaches: an indicia of a tag associated with an asset (fig. 15; para 0066]: icon/indicia 1530). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such indications to provide guidance in order to achieve a desired result, i.e. coaching or handholding.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Robertson (US 20100095326 A1).
As per claim 10, the modified Wadwha teaches the system of claim 1. The modified Wadhwa does not explicitly disclose an asset comprising a screenshot. However, Robertson in the analogous art of tagging teaches: an asset comprising a screenshot (figs. 7A-8B depicts screen para [0046]: “To tag screen shots or objects, the user uses his input device 108.  In some embodiments, the input device 108 may feature a cursor 308 such that pointing the input device 108 at the screen displays the cursor 308.  The user can then place the cursor 308 over the object 302 he wants to tag and press a button.  In some embodiments, a highlighting tool may be used to allow the user to draw a box, a circle, an oval, or various other shapes to encapsulate a substantial portion of the object”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson with the teachings of the modified Wadha. One having ordinary skill in the art would have been motivated to combine such tagging for later viewing (para [0030]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Christiansen et al. (“Christiansen”, US 20150067026 A1).
As per claim 11, the modified Wadwha teaches the system of claim 1. The modified Wadhwa does not explicitly disclose a captured image obtained by an application presenting a teleconference. However, Christiansen in the analogous art of conferencing teaches: a captured image obtained by an application presenting a teleconference (para [0002, 0016, 0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christiansen with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such images for future access, searching and review (para [0004, 0030, 0034, 0037, 0069]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1), Christiansen et al. (“Christiansen”, US 20150067026 A1) and Robertson (US 20100095326 A1).
As per claim 12, the modified Wadwha teaches the system of claim 11. The modified Wadhwa further teaches content is maintained in the data storage comprising a storage location determined by the application and accessible to a plurality of participants of the teleconference (Wadhwa: fig. 4; para [0038-0039, 0045]: conference call application window 400 with 4 participants provides users access to content via selection of 410 or 412). The modified Wadhwa does not explicitly disclose a screenshot. However, Robertson in the analogous art of tagging teaches: a screenshot (figs. 7A-8B depicts screen para [0046]: “To tag screen shots or objects, the user uses his input device 108.  In some embodiments, the input device 108 may feature a cursor 308 such that pointing the input device 108 at the screen displays the cursor 308.  The user can then place the cursor 308 over the object 302 he wants to tag and press a button.  In some embodiments, a highlighting tool may be used to allow the user to draw a box, a circle, an oval, or various other shapes to encapsulate a substantial portion of the object”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson with the teachings of the modified Wadha. One having ordinary skill in the art would have been motivated to combine such tagging for later viewing (para [0030]).	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (“Wadhwa”, US 20170118259 A1), Runcie (US 20110313797 A1) and Christiansen et al. (“Christiansen”, US 20150067026 A1) and Robertson (US 20100095326 A1).
As per claim 19, the modified Wadwha teaches the method of claim 13. The modified Wadhwa further teaches content is maintained in a data storage comprising a storage location determined by the application and accessible to a plurality of participants of the teleconference (Wadhwa: fig. 4; para [0038-0039, 0045]: conference call application window 400 with 4 participants provides users access to content via selection of 410 or 412). The modified Wadhwa does not explicitly disclose a screenshot. The modified Wadhwa does not explicitly disclose a captured image obtained by an application presenting a teleconference. However, Christiansen in the analogous art of conferencing teaches: a captured image obtained by an application presenting a teleconference (para [0002, 0016, 0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Christiansen with the teachings of the modified Wadhwa. One having ordinary skill in the art would have been motivated to combine such images for future access, searching and review (para [0004, 0030, 0034, 0037, 0069]).
The modified does not explicitly disclose an asset comprising a screenshot. However, Robertson in the analogous art of tagging teaches: an asset comprising a screenshot (figs. 7A-8B depicts screen para [0046]: “To tag screen shots or objects, the user uses his input device 108.  In some embodiments, the input device 108 may feature a cursor 308 such that pointing the input device 108 at the screen displays the cursor 308.  The user can then place the cursor 308 over the object 302 he wants to tag and press a button.  In some embodiments, a highlighting tool may be used to allow the user to draw a box, a circle, an oval, or various other shapes to encapsulate a substantial portion of the object”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson with the teachings of the modified Wadha. One having ordinary skill in the art would have been motivated to combine such tagging for later viewing (para [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
John et al. (US 20170109351 A1) discloses stateful tags comprise a value determined from a link to another data source.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143